19-12226-scc       Doc 182        Filed 07/29/19 Entered 07/29/19 12:31:29                     Main Document
                                                Pg 1 of 14


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Shana A. Elberg
Evan A. Hill
Edward P. Mahaney-Walter
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Proposed Counsel for Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                       Case No. 19-12226 (SCC)

                 Debtors.1                                           Jointly Administered


           NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                  ON JULY 31, 2019 AT 2:00 P.M. (EASTERN TIME)

Location of Hearing:              Honorable Shelley C. Chapman, Courtroom 623, United States
                                  Bankruptcy Court, Southern District of New York, One Bowling
                                  Green, New York, New York 10004.

Copies of Motions and             Copies of each pleading identified below can be viewed and/or
Applications:                     obtained: (i) by accessing the Court’s website at
                                  www.nysb.uscourts.gov, (ii) by contacting the Office of the Clerk
                                  of the Court at United States Bankruptcy Court, Southern District
                                  of New York, or (iii) from the Debtors’ claims and noticing agent,
                                  Prime Clerk LLC, at https://cases.primeclerk.com/stearns or
                                  contacting Prime Clerk directly at (844) 234-1461(toll free for
                                  callers within the United States) or (917) 942-6399 (for
                                  international callers) or at stearnsinfo@primeclerk.com.



1
    The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC (8219);
    Stearns Co-Issuer Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos Acquisition
    LLC (4941); bSNAP, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of Protos
    Acquisition LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o Stearns
    Lending, LLC, 750 East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.
19-12226-scc          Doc 182        Filed 07/29/19 Entered 07/29/19 12:31:29                       Main Document
                                                   Pg 2 of 14


I.        INITIAL CASE STATUS CONFERENCE

II.       UNCONTESTED MATTERS

          1.       Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing
                   the Debtors to Continue Origination and Servicing of Mortgage Loans in the
                   Ordinary Course and Granting Related Relief, (II) Modifying the Automatic
                   Stay on a Limited Basis to Facilitate the Debtors Ongoing Operations, and (III)
                   Scheduling a Final Hearing [Dkt. No. 17]

                   Objection Deadline:2                  July 24, 2019 at 4:00 p.m.

                   Responses Filed:                      None.

                   Related Documents:                    Interim Order Authorizing the Debtors to
                                                         Continue Origination of Mortgage Loans in the
                                                         Ordinary Course and Granting Related Relief,
                                                         (II) Modifying the Automatic Stay on a Limited
                                                         Basis to Facilitate the Debtors’ Ongoing
                                                         Operations, and (III) Scheduling a Final Hearing
                                                         [Dkt. No. 86]

                                                         Notice of Hearing on July 31, 2019 at 2:00 p.m.
                                                         [Dkt. No. 102]

                                                         Declaration of Stephen Smith in Further Support
                                                         of the Debtors’ Motions for Orders Authorizing
                                                         Continued (I) Ordinary Course Origination and
                                                         Servicing of Mortgage Loans and (II) Insurance
                                                         and Surety Bond Programs [Dkt. No. 164]

                                                         Notice of Revised Proposed Final Order
                                                         Authorizing the Debtors to Continue
                                                         Origination of Mortgage Loans in the Ordinary
                                                         Course and Granting Related Relief, (II)
                                                         Modifying the Automatic Stay on a Limited
                                                         Basis to Facilitate the Debtors’ Ongoing
                                                         Operations [Dkt. No. 165]

                   Status:                               The hearing on this matter is going forward.




2
      Please note for each matter that the objection deadline listed is the applicable objection deadline, unless
      extended with regards to a particular party pursuant to the case management procedures [Dkt. No. 129].



                                                            2
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29           Main Document
                                          Pg 3 of 14


      2.       Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing
               the Debtors to Continue Supporting their Joint Ventures and Preferred
               Partners in the Ordinary Course and (II) Scheduling a Final Hearing [Dkt. No.
               18]

               Objection Deadline:          July 24, 2019 at 4:00 p.m.

               Responses Filed:             None.

               Related Documents:           Interim Order Authorizing the Debtors to
                                            Continue Supporting Their Transactions With
                                            the Joint Ventures and Preferred Partners in the
                                            Ordinary Course [Dkt. No. 84]

                                            Notice of Hearing on July 31, 2019 at 2:00 p.m.
                                            [Dkt. No. 102]

                                            Notice of Proposed Final Order Authorizing the
                                            Debtors to Continue Supporting Their
                                            Transactions With the Joint Ventures and
                                            Preferred Partners in the Ordinary Course [Dkt.
                                            No. 159]

               Status:                      The hearing on this matter is going forward.

      3.       Motion of Debtors Requesting Authority to (I) Continue Using Existing Cash
               Management System, Bank Accounts, and Business Forms, (II) Implement
               Changes to the Cash Management System in the Ordinary Course of Business,
               (III) Continue Intercompany Transactions, (IV) Provide Administrative
               Expense Priority for Postpetition Intercompany Claims, (V) Extend Time to
               Comply With, or Seek Waiver of, 11 U.S.C. § 345(b), and (VI) Granting
               Related Relief [Dkt. No. 12]

               Objection Deadline:          July 24, 2019 at 4:00 p.m.

               Responses Filed:             None.

               Related Documents:           Interim Order (I) Authorizing Debtors to (I)
                                            Continue Using Existing Cash Management
                                            System, Bank Accounts, and Business Forms,
                                            (II) Implement Changes to the Cash
                                            Management System in the Ordinary Course of
                                            Business, (III) Continue Intercompany
                                            Transactions, (IV) Provide Administrative
                                            Expense Priority for Postpetition Intercompany
                                            Claims, (V) Extend Time to Comply With, or



                                               3
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29           Main Document
                                          Pg 4 of 14


                                            Seek Waiver of, 11 U.S.C. § 345(b), and (VI)
                                            Granting Related Relief [Dkt. No. 81]

                                            Notice of Hearing on July 31, 2019 at 2:00 p.m.
                                            [Dkt. No. 102]

                                            Notice of Filing of Proposed Final Order (I)
                                            Authorizing Debtors to (I) Continue Using
                                            Existing Cash Management System, Bank
                                            Accounts, and Business Forms, (II) Implement
                                            Changes to the Cash Management System in the
                                            Ordinary Course of Business, (III) Continue
                                            Intercompany Transactions, (IV) Provide
                                            Administrative Expense Priority for Postpetition
                                            Intercompany Claims, (V) Extend Time to
                                            Comply With, or Seek Waiver of, 11 U.S.C. §
                                            345(b), and (VI) Granting Related Relief [Dkt.
                                            No. 177]

      Status:                        The hearing on this matter is going forward.

      4.       Motion of Debtors for Interim and Final Orders Authorizing Debtors to
               Satisfy Employee Obligations [Dkt. No. 15]

               Objection Deadline:          July 24, 2019 at 4:00 p.m.

               Responses Filed:             None.

               Related Documents:           Interim Order Authorizing Debtors to Satisfy
                                            Employee Obligations [Dkt. No. 85]

                                            Notice of Hearing [Dkt. No. 102]

                                            Notice of Filing of Revised Final Order
                                            Authorizing Debtors to Satisfy Employee
                                            Obligations [Dkt No. 161]

               Status:                      The hearing on this matter is going forward.

      5.       Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the
               Debtors to Continue and Renew Their Existing Insurance Policies and Surety
               Bond Program and Pay All Obligations Arising Thereunder and (II)
               Authorizing and Directing Financial Institutions to Honor and Process Related
               Checks and Transfers [Docket No. 13]

               Objection Deadline:          July 24, 2019 at 4:00 p.m.



                                               4
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29          Main Document
                                          Pg 5 of 14


               Responses Filed:             None.

               Related Documents:           Interim Order (I) Authorizing the Debtors to
                                            Continue and Renew Their Existing Insurance
                                            Policies and Surety Bond Program and Pay All
                                            Obligations Arising Thereunder and (II)
                                            Authorizing and Directing Financial Institutions
                                            to Honor and Process Related Checks and
                                            Transfers [Dkt. No. 77]

                                            Notice of Hearing on July 31, 2019 at 2:00 p.m.
                                            [Dkt. No.102]

                                            Declaration of Stephen Smith in Further Support
                                            of the Debtors’ Motions for Orders Authorizing
                                            Continued (I) Ordinary Course Origination and
                                            Servicing of Mortgage Loans and (II) Insurance
                                            and Surety Bond Programs [Dkt. No. 164]

                                            Notice of Filing of Proposed Final Order (I)
                                            Authorizing the Debtors to Continue and Renew
                                            Their Existing Insurance Policies and Surety
                                            Bond Program and Pay All Obligations Arising
                                            Thereunder and (II) Authorizing and Directing
                                            Financial Institutions to Honor and Process
                                            Related Checks and Transfers [Dkt. No. 170]

               Status:                      The hearing on this matter is going forward.

      6.       Motion of Debtors for Entry of an Order Authorizing the Debtors to Pay
               Certain Prepetition Taxes and Related Obligations [Dkt. No. 14]

               Objection Deadline:          July 24, 2019 at 4:00 p.m.

               Responses Filed:             None.

               Related Documents:           Notice of Hearing on Motion of Debtors for
                                            Entry of an Order Authorizing the Debtors to
                                            Pay Certain Prepetition Taxes and Related
                                            Obligations [Dkt. No. 103]

                                            Certificate of No Objection With Respect to
                                            Order Authorizing the Debtors to Pay Certain
                                            Prepetition Taxes and Related Obligations [Dkt.
                                            No. 167]




                                               5
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29          Main Document
                                          Pg 6 of 14


               Status:                      The hearing on this matter is going forward.

      7.       Motion of Debtors for Entry of an Order (I) Approving Proposed Form of
               Adequate Assurance of Payment, (II) Establishing Procedures for Resolving
               Additional Assurance Requests, (III) Prohibiting Utilities From Altering,
               Refusing, or Discontinuing Service, and (IV) Authorizing and Directing the
               Debtors’ Banks and Financial Institutions to Honor Related Checks and
               Transfers [Dkt. No. 16]

               Objection Deadline:          July 24, 2019 at 4:00 p.m.

               Responses Filed:             None.

               Related Documents:           Notice of Revised Proposed Order (I)
                                            Approving Proposed Form of Adequate
                                            Assurance of Payment, (II) Establishing
                                            Procedures for Resolving Additional Assurance
                                            Requests, (III) Prohibiting Utilities From
                                            Altering, Refusing, or Discontinuing Service,
                                            and (IV) Authorizing and Directing the Debtors
                                            Banks and Financial Institutions to Honor
                                            Related Checks and Transfers [Dkt. No. 106]

                                            Notice of Hearing on Motion of Debtors for
                                            Entry of an Order (I) Approving Proposed Form
                                            of Adequate Assurance of Payment, (II)
                                            Establishing Procedures for Resolving
                                            Additional Assurance Requests, (III) Prohibiting
                                            Utilities From Altering, Refusing, or
                                            Discontinuing Service, and (IV) Authorizing
                                            and Directing the Debtors’ Banks and Financial
                                            Institutions to Honor Related Checks and
                                            Transfers [Dkt. No. 107]

                                            Certificate of No Objection With Respect to
                                            Order (I) Approving Proposed Form of
                                            Adequate Assurance of Payment, (II)
                                            Establishing Procedures for Resolving
                                            Additional Assurance Requests, (III) Prohibiting
                                            Utilities From Altering, Refusing, or
                                            Discontinuing Service, and (IV) Authorizing
                                            and Directing the Debtors’ Banks and Financial
                                            Institutions to Honor Related Checks and
                                            Transfers [Dkt. No. 166]

               Status:                      The hearing on this matter is going forward.



                                               6
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29           Main Document
                                          Pg 7 of 14


      8.       Debtors’ First Omnibus Motion for Entry of an Order Authorizing the Debtors
               to Reject Certain Unexpired Leases of Nonresidential Real Property Nunc Pro
               Tunc to the Petition Date [Dkt. No. 121]

               Objection Deadline:         July 24, 2019 at 4:00 p.m. With respect to items
                                           3, 4, 7, 8, and 9 listed on Schedule 1 attached to
                                           the Proposed Order, the Objection Deadline has
                                           been extended to September 4, 2019, at 4:00
                                           p.m.

               Responses Filed:            None.

               Related Documents:          Notice of Adjournment on Debtors’ First
                                           Omnibus Lease Rejection Motion With Respect
                                           to Certain Leases [Docket No. 172]

                                           Notice of Filing of Revised Order Granting
                                           Debtors’ First Omnibus Motion for Entry of an
                                           Order Authorizing Debtors to Reject Certain
                                           Unexpired Leases of Nonresidential Real
                                           Property Nunc Pro Tunc to the Petition Date
                                           [Dkt. No. 174]

               Status:                     The hearing on this matter is going forward,
                                           except that with respect to items 3, 4, 7, 8,
                                           and 9 listed on Schedule 1 attached to the
                                           Proposed Order, the hearing on this matter
                                           has been consensually adjourned to
                                           September 11, 2019 at 2:00 p.m.

      9.       Debtors’ Motion for Entry of Order Authorizing Debtors to Employ and Pay
               Professionals Utilized in the Ordinary Course of Business [Dkt. No. 118]

               Objection Deadline:         July 24, 2019 at 4:00 p.m.

               Responses Filed:            None.

               Related Documents:          Certificate of No Objection With Respect to
                                           Order Authorizing Debtors to Employ and Pay
                                           Professionals Utilized in the Ordinary Course of
                                           Business [Dkt. No. 168]

               Status:                     The hearing on this matter is going forward.

      10.      Debtors’ Motion for Order Establishing Procedures for Interim Compensation
               and Reimbursement of Expenses of Professionals [Dkt. No. 117]



                                              7
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29         Main Document
                                          Pg 8 of 14



               Objection Deadline:          July 24, 2019 at 4:00 p.m.

               Responses Filed:             None.

               Related Documents:           Notice of Revised Proposed Order Granting
                                            Debtors’ Motion for Order Establishing
                                            Procedures for Interim Compensation and
                                            Reimbursement of Expenses of Professionals
                                            [Dkt. No. 162]

               Status:                      The hearing on this matter is going forward.

      11.      Debtors’ Motion for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
               361, 362, 363, 364, 503, 507, 546, 548, 555, 556, 559, 560, and 561 (A)
               Authorizing the Debtors to Enter Into Repurchase Agreement Facilities and
               Related Documents; (B) Authorizing the Debtors to Sell and Repurchase
               Mortgage Loans in the Ordinary Course of Business; (C) Granting Backup
               Liens and Superpriority Administrative Expense Claims; (D) Modifying the
               Automatic Stay; (E) Scheduling a Final Hearing; and (F) Granting Related
               Relief [Dkt. No. 19]

               Objection Deadline:          July 24, 2019 at 4:00 p.m.

               Responses Filed:             None.

               Related Documents:           Declaration of Paul Sheaffer in Support of
                                            Debtors’ Cash Flow DIP Motion and DIP Repo
                                            Facility Motion [Dkt. No. 22]

                                            Declaration of Stephen Smith in Support of
                                            Debtors DIP Repo Motion (Filed Under Seal)
                                            [Dkt. No. 61]

                                            Notice of Revised Exhibits to the Debtors’
                                            Motion for Interim and Final Orders Pursuant to
                                            11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 507,
                                            546, 548, 555, 556, 559, 560 and 561 (A)
                                            Authorizing Debtors to Enter Into Repurchase
                                            Agreement Facilities and Related Documents;
                                            (B) Authorizing Debtors to Sell and Repurchase
                                            Mortgage Loans in the Ordinary Course of
                                            Business; (C) Granting Backup Liens and
                                            Superpriority Administrative Expense Claims;
                                            (D) Modifying the Automatic Stay; (E)
                                            Scheduling a Final Hearing; and (F) Granting
                                            Related Relief [Dkt. No. 65]


                                               8
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29          Main Document
                                          Pg 9 of 14



                                            Interim Order Pursuant to 11 U.S.C. §§ 105,
                                            361,362, 363, 364, 503, 507, 546, 548, 555, 556,
                                            559, 560 and 561 (A) Authorizing Debtors to
                                            Enter Into Repurchase Agreement Facilities and
                                            Related Documents; (B) Authorizing Debtors to
                                            Sell and Repurchase Mortgage Loans in the
                                            Ordinary Course of Business; (C) Granting
                                            Backup Liens and Superpriority Administrative
                                            Expense Claims; (D) Modifying the Automatic
                                            Stay; (E) Scheduling a Final Hearing; and (F)
                                            Granting Related Relief [Dkt. No. 90]

                                            Notice of Hearing on July 31, 2019 at 2:00 p.m.
                                            [Dkt. No. 102]

                                            Notice of Filing of Final Order Pursuant to 11
                                            U.S.C. §§ 105, 361,362, 363, 364, 503, 507, 546,
                                            548, 555, 556, 559, 560 and 561 (A)
                                            Authorizing Debtors to Enter Into Repurchase
                                            Agreement Facilities and Related Documents;
                                            (B) Authorizing Debtors to Sell and Repurchase
                                            Mortgage Loans in the Ordinary Course of
                                            Business; (C) Granting Backup Liens and
                                            Superpriority Administrative Expense Claims;
                                            (D) Modifying the Automatic Stay; and (E)
                                            Granting Related Relief [Dkt. No. 179]

               Status:                      The hearing on this matter is going forward.


III.   CONTESTED DIP MATTER

       12.     Debtors’ Motion for Entry of Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,
               363, 364, 503 and 507 (A) Authorizing the Debtors to Obtain Postpetition
               Senior Secured Superpriority Financing, (B) Authorizing the Debtors to Use
               Cash Collateral, (C) Granting Liens and Superpriority Claims, (D) Granting
               Adequate Protection, (E) Modifying the Automatic Stay, (F) Scheduling a
               Final Hearing, and (G) Granting Related Relief [Dkt. No. 20]

               Objection Deadline:          July 24, 2019 at 4:00 p.m.

               Responses Filed:             (Withdrawn) The County of Bell Tax Appraisal
                                            District, Texas, and the County of Denton,
                                            Texas’ Objection to Debtors’ Interim Order
                                            Pursuant to 11 U.S.C. §§ 105, 361,362, 363, 364,
                                            503 and 507 (A) Authorizing Debtors to Obtain


                                               9
19-12226-scc    Doc 182    Filed 07/29/19 Entered 07/29/19 12:31:29      Main Document
                                        Pg 10 of 14


                                        Postpetition Senior Secured Superpriority
                                        Financing, (B) Authorizing the Debtors to Use
                                        Cash Collateral, (C) Granting Liens and
                                        SuperPriority Claims, (D) Granting Adequate
                                        Protection, (E) Modifying the Automatic Stay,
                                        (F) Scheduling a Final Hearing, and (G)
                                        Granting Related Relief [Dkt. No. 109]

                                        Notice of Withdrawal of the County of Bell Tax
                                        Appraisal District, Texas and the County of
                                        Denton, Texas’ Objection to Debtors’ Interim
                                        Order Pursuant to 11 U.S.C. §§ 105, 361, 362,
                                        363, 364, 503, and 507 (A) Authorizing the
                                        Debtors to Obtain Postpetition Senior Secured
                                        Superpriority Financing, (B) Authorizing the
                                        Debtors to Use Cash Collateral, (C) Granting
                                        Liens and Superpriority Claims, (D) Granting
                                        Adequate Protection, (E) Modifying the
                                        Automatic Stay, (F) Scheduling a Final Hearing,
                                        and (G) Granting Related Relief [Dkt. No. 141]

                                        Notice of Withdrawal of the County of Bell Tax
                                        Appraisal District, Texas and the County of
                                        Denton, Texas’ Objection to Debtors’ Interim
                                        Order Pursuant to 11 U.S.C. §§ 105, 361, 362,
                                        363, 364, 503, and 507 (A) Authorizing the
                                        Debtors to Obtain Postpetition Senior Secured
                                        Superpriority Financing, (B) Authorizing the
                                        Debtors to Use Cash Collateral, (C) Granting
                                        Liens and Superpriority Claims, (D) Granting
                                        Adequate Protection, (E) Modifying the
                                        Automatic Stay, (F) Scheduling a Final Hearing,
                                        and (G) Granting Related Relief [Dkt. No. 142]

                                        Objection of United States Trustee to Debtors’
                                        Final DIP Cashflow Order and Granting Related
                                        Relief [Dkt. No. 153]

               Related Documents:       Memorandum of Law Regarding Adequate
                                        Protection for the Noteholders’ Collateral on
                                        Account of the Debtor’s Proposed Use of Such
                                        Collateral and Proposed Priming Debtor-in-
                                        Possession Financing Facility [Dkt. No. 21]




                                          10
19-12226-scc    Doc 182   Filed 07/29/19 Entered 07/29/19 12:31:29       Main Document
                                       Pg 11 of 14


                                       Declaration of Paul Sheaffer in Support of
                                       Debtors’ Cash Flow DIP Motion and DIP Repo
                                       Facility Motion [Dkt. No. 22]

                                       Declaration of Robert Campagna, Alvarez &
                                       Marsal North America, LLC, in Support of
                                       Debtors’ Cash Flow DIP Motion [Dkt. No. 25]

                                       Declaration of Stephen Smith in Support of
                                       Debtors’ Cash Flow DIP Motion [Dkt. No. 27]

                                       Interim Order Pursuant to 11 U.S.C. §§ 105, 361,
                                       362, 363, 364, 503 and 507 (A) Authorizing
                                       Debtors to Obtain Postpetition Senior Secured
                                       Superpriority Financing, (B) Authorizing the
                                       Debtors to Use Cash Collateral, (C) Granting
                                       Liens and SuperPriority Claims, (D) Granting
                                       Adequate Protection, (E) Modifying the
                                       Automatic Stay, (F) Scheduling a Final Hearing,
                                       and (G) Granting Related Relief [Dkt. No. 91]

                                       Declaration of Robert Campagna, Alvarez &
                                       Marsal North America, LLC, in Support of
                                       Debtors’ Cash Flow DIP Motion [Dkt No. 99]

                                       Declaration of Stephen Smith in Support of
                                       Debtors’ Cash Flow DIP Motion [Dkt No. 100]

                                       Notice of Hearing on July 31, 2019 at 2:00 p.m.
                                       [Dkt. No. 102]

                                       Notice of Filing of Final Order Pursuant to 11
                                       U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507
                                       (A) Authorizing Debtors to Obtain Postpetition
                                       Senior Secured Superpriority Financing, (B)
                                       Authorizing the Debtors to Use Cash Collateral,
                                       (C) Granting Liens and SuperPriority Claims,
                                       (D) Granting Adequate Protection, (E)
                                       Modifying the Automatic Stay, and (F) Granting
                                       Related Relief [Dkt. No. 178]

               Replies:                Limited Reply of Pacific Investment
                                       Management Company LLC to Objection of
                                       United States Trustee to Debtors’ Final DIP
                                       Cash Flow Order and Granting Related Relief
                                       [Dkt. No. 175]



                                         11
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29         Main Document
                                         Pg 12 of 14


                                           Response of Wilmington Trust, National
                                           Association, as Indenture Trustee and Collateral
                                           Agent to (I) Objection of United States Trustee
                                           to Debtors’ Final DIP Cash Flow Order and (II)
                                           Debtors’ Proposed Final DIP Cash Flow Order
                                           [Dkt No. 180]

               Status:                     The hearing on this matter is going forward.


IV.   UNCONTESTED RETENTION MATTERS

      13.      Debtors’ Application for an Order Authorizing Employment and Retention of
               Prime Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition
               Date [Dkt. No. 115]

               Objection Deadline:         July 24, 2019 at 4:00 p.m.

               Responses Filed:            None.

               Related Documents:          Certificate of No Objection With Respect to
                                           Order Authorizing Employment and Retention
                                           of Prime Clerk LLC as Administrative Advisor
                                           Nunc Pro Tunc to the Petition Date [Dkt. No.
                                           169]

               Status:                     The hearing on this matter is going forward.

      14.      Debtors’ Application to Employ and Retain Alvarez & Marsal North America,
               LLC as Financial Advisors to Debtors and Debtors in Possession Pursuant to
               Sections 327(a) and 328 of the Bankruptcy Code [Dkt. No. 123]

               Objection Deadline:         July 24, 2019 at 4:00 p.m.

               Responses Filed:            None.

               Related Documents:          Notice of Revised Proposed Order Authorizing
                                           Debtors to Employ and Retain Alvarez &
                                           Marsal North America, LLC as Financial
                                           Advisors to Debtors and Debtors in Possession
                                           Pursuant to Sections 327(a) and 328 of the
                                           Bankruptcy Code [Dkt. No. 163]

               Status:                     The hearing on this matter is going forward.

      15.      Debtors’ Application to Employ PJT Partners LP as Investment Banker Nunc
               Pro Tunc to the Petition Date [Dkt. No. 124]


                                             12
19-12226-scc    Doc 182     Filed 07/29/19 Entered 07/29/19 12:31:29         Main Document
                                         Pg 13 of 14



               Objection Deadline:        July 24, 2019 at 4:00 p.m.

               Responses Filed:           None.

               Related Documents:         Notice of Revised Proposed Order Approving
                                          Debtors’ Employment of PJT Partners LP as
                                          Investment Banker Nunc Pro Tunc to the
                                          Petition Date [Dkt. No. 160]

               Status:                    The hearing on this matter is going forward.

V.    CONTESTED RETENTION MATTER

      16.      Debtors’ Application for Order Authorizing Employment and Retention of
               Skadden, Arps, Slate, Meagher & Flom LLP as Counsel to the Debtors Nunc
               Pro Tunc to the Petition Date [Dkt. No. 122]

               Objection Deadline:        July 24, 2019 at 4:00 p.m.

               Responses Filed:           Objection of the United States Trustee to the
                                          Application of the Debtors for Authority to
                                          Employ and Retain Skadden, Arps, Slate,
                                          Meagher & Flom LLP as Counsel for the
                                          Debtors [Dkt. No. 155]

               Replies:                   Debtors’ Reply to Objection of United States
                                          Trustee to Debtors’ Application for Order
                                          Authorizing Employment and Retention of
                                          Skadden, Arps, Slate, Meagher & Flom LLP as
                                          Counsel to the Debtors Nunc Pro Tunc to the
                                          Petition Date [Dkt. No. 171]

               Related Documents:         Notice of Filing of Revised Proposed Order
                                          Authorizing Employment and Retention of
                                          Skadden, Arps, Slate, Meagher & Flom LLP as
                                          Counsel to the Debtors Nunc Pro Tunc to the
                                          Petition Date [Dkt. No. 176]

               Status:                    The hearing on this matter is going forward




                                             13
19-12226-scc   Doc 182   Filed 07/29/19 Entered 07/29/19 12:31:29      Main Document
                                      Pg 14 of 14


Dated: July 29, 2019
       New York, New York

                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                /s/ Jay M. Goffman
                                Jay M. Goffman
                                Mark A. McDermott
                                Shana A. Elberg
                                Evan A. Hill
                                Edward P. Mahaney-Walter
                                4 Times Square
                                New York, New York 10036
                                Telephone: (212) 735-3000
                                Fax: (212) 735-2000

                                Proposed Counsel for Debtors and Debtors in Possession




                                         14
